Citation Nr: 0739107	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  99-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disability 
to include as secondary to the service-connected low back 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2001 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In a decision, dated in May 2005, the Board denied service 
connection for a right knee disability.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court). 

In July 2007, the Court set aside the Board's decision of May 
2005 and remanded the case to the Board for further 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its Memorandum Decision, the Court held that the Board 
failed to discuss the theory of secondary service connection 
and directed the Board to adjudicate the claim anew 
consistent with the Court's decision. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1. Schedule the veteran for an 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that service-connected 
low back disability, degenerative disc 
disease with chronic lumbosacral 
strain, caused or aggravated the right 
knee disability.  




The claims folder should be made 
available to the examiner for review. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of as it is to 
find against.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

Also the term "aggravation" means an 
increase in severity, that is, a 
worsening of the underlying condition 
as contrasted to a worsening of 
symptoms.

2. After the development requested 
above has been completed, adjudicate 
the claim, applying 38 C.F.R. § 3.310.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

